Action for damages for personal injuries as a consequence of plaintiff, a pedestrian, being struck by an automobile, owned by the corporate defendant and operated by the individual defendant, at an intersection of two highways. Judgment directed for the defendants reversed on the law and a new trial granted, with costs to abide the event. Questions of fact as to the defendants’ negligence and the plaintiff’s contributory negligence were presented in the evidence adduced on behalf of the plaintiff. It was, therefore, error to direct a judgment for the defendants. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.